UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4114


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRUCE WILLIAM NOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:13-cr-00055-F-1)


Submitted:   September 5, 2014           Decided:   September 15, 2014


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bruce William Nott seeks to appeal the lifetime term

of supervised release imposed by the district court following

his guilty plea to receipt of child pornography, in violation of

18 U.S.C. § 2252(a)(2) (2012).                  On appeal, Nott’s counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning whether the lifetime term of supervised release is

substantively reasonable.            Nott was advised of his right to file

a   pro    se    supplemental       brief    but    did   not    file    one.      The

Government has filed a motion to dismiss Nott’s appeal based on

the appellate waiver provision in the plea agreement.                           Nott’s

counsel opposes the Government’s motion as premature.                      We grant

in part the Government’s motion and dismiss Nott’s appeal of his

sentence, and we deny in part the Government’s motion and affirm

Nott’s conviction.

             We review de novo a defendant’s waiver of appellate

rights.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                 United States v. Amaya-Portillo,

423   F.3d      427,   430   (4th   Cir.    2005)    (internal    quotation     marks

omitted).        Our review of the record leads us to conclude that,

under     the    totality     of    the    circumstances,       Nott’s    waiver   of

                                            2
appellate      rights     was    knowing   and    voluntary,      and    the     waiver

provision      is   therefore      valid    and   enforceable.           See     United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (providing

standard).

               We will enforce a valid waiver so long as “the issue

being appealed is within the scope of the waiver.”                       Blick, 408

F.3d at 168.        We conclude that the sentencing issue raised in

the Anders brief falls within the scope of the appellate waiver

provision, as Nott did not specifically exempt from the waiver

any right to appeal from the supervised release term imposed by

the   district      court.          Therefore,      we    grant     in    part     the

Government’s motion to dismiss and dismiss this portion of the

appeal.

               The waiver provision does not, however, preclude our

review    of    Nott’s     conviction      pursuant      to   Anders.       We    have

reviewed the plea colloquy for plain error and have found none.

See United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002)

(providing for plain error standard of review); see also United

States v. Olano, 507 U.S. 725, 732 (1993) (detailing plain error

standard).

               In accordance with Anders, we have reviewed the entire

record and have found no unwaived and potentially meritorious

issues for review.          We therefore deny in part the Government’s

motion    to    dismiss    and    affirm   Nott’s     conviction.        This    court

                                           3
requires that counsel inform Nott, in writing, of his right to

petition    the    Supreme      Court   of       the    United     States   for   further

review.     If Nott requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Nott.      We dispense with oral argument because the facts and

legal    contentions      are    adequately            presented    in   the   materials

before    this    court   and    argument         would    not     aid   the   decisional

process.

                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART




                                             4